DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-19 of U.S. Patent No. 11,322,573. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are merely broader versions of the patented claims.  Below is a comparison between present claim 1 and patented claim 11.   

Present claim 1
Patented claim 11
A display device, comprising: a substrate including an active area and a bezel area adjacent to the active area, the bezel area including a bending area and a pad area;



a light-emitting element on the active area of the substrate; 

an encapsulation layer on the light-emitting element; 
a touch sensor on the encapsulation layer; a touch pad on the pad area of the substrate; and 
a touch routing line on the bending area of the substrate, the touch routing line being configured to electrically connect the touch sensor to the touch pad, 
wherein the bending area includes an organic insulation material respectively disposed at an upper side and a lower side of the touch routing line.
A display device, comprising: a substrate including: an active area; and a bezel area adjacent to the active area, the bezel area including: a bending area; and a pad area; 



a light-emitting element on the active area of the substrate; 

an encapsulation layer on the light-emitting elements; 
a touch sensor on the encapsulation layer; a touch pad on the pad area of the substrate; and a touch routing line on the bending area of the substrate, the touch routing line being configured to electrically connect the touch sensor to the touch pad, 
wherein the bending area includes an organic insulation material respectively disposed at the upper and lower sides of the touch routing line, and
wherein the organic insulation material disposed at lower sides of the touch routing line is extended to the active area.


	As can be seen above, the main difference between the claims is that the patented claim 11 recites more limitations regarding the organic insulation material, thus making the patented claim 11 more specific.  Therefore, present claim 1 is merely a broader version of patented claim 11. 
	Present claims 2-7 substantially correspond to claims 12-19 of the patent and are thus similarly rejected over claims 12-19 of U.S. Patent No. 11,322,573.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 2017/0262109, cited in IDS dated 04/04/2022) in view of Kwon et al. (US 2014/0232956, cited in IDS dated 04/04/2022). 
Regarding claim 1, Choi discloses a display device (Figs 1-2C; [0055], e.g., a display apparatus), comprising: 
a substrate ([0055], e.g., a substrate 100) including an active area ([0056], e.g., display area DA) and a bezel area (e.g., non-display area NDA) adjacent to the active area, the bezel area including a bending area and a pad area ([0056], [0060], e.g., bending area BA and pad area 20); 
a light-emitting element on the active area of the substrate ([0070], e.g., organic light-emitting device 300 formed on the display area DA); 
an encapsulation layer on the light-emitting element ([0068], e.g., an encapsulation layer 400);  
a touch sensor on the encapsulation layer ([0069], e.g., touch sensor 700);  
a touch pad on the pad area of the substrate ([0062], e.g., the touch pad 22 on the pad area 20); and 
a touch routing line on the bending area of the substrate ([0061], e.g., touch wire 720), 
the touch routing line being configured to electrically connect the touch sensor to the touch pad (e.g., the touch wire 720 connects the touch sensor 700 to the touch pad 22), 
wherein the bending area includes the touch routing line ([0069], e.g., the touch wire 720 is in the bending area BA) and an organic insulation material respectively disposed at an upper side and a lower side of a signal routing line ([0091], [0104], [0218], e.g., the organic material layer 160 and the organic insulation layer 730 respectively disposed at an upper side and lower side of a fan-out wiring 720a).  
CHOI does not specifically disclose wherein the organic insulation material respectively disposed at an upper side and a lower side of the touch routing line.
However, Kwon discloses a display device (Figs 1A-1E; [0015], [0039], e.g., OLED display device) comprising: a bending area including an insulation material respectively disposed at an upper side and a lower side of a touch routing line (Fig. 1E; [0039], [0044], [0056], e.g., the touch routing wire 140 is disposed between an upper insulation layer 150 and a lower insulation layer 130).  Kwon further discloses wherein insulation layers are often formed with an inorganic material or an organic material (see [0042]-[0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kwon in the invention of CHOI for disposing an organic insulation material respectively at an upper side and a lower side of a touch routing line so that crack generation and propagation in the touch routing line and the insulation material from bending of a flexible display can be minimized. 

Regarding claim 2, Choi further discloses the display device of claim 1, wherein the organic insulation material comprises: an organic pattern (Fig. 3A; [0103]-[0104], e.g., the organic pattern 160) between the substrate (e.g., 100) and the touch routing line ([0069], e.g., the touch wire 720); and an organic insulation layer on the touch routing line ([0091], e.g., organic insulation layer 730).

Regarding claim 3, Choi further discloses the display device of claim 2, wherein the organic pattern is in direct contact with the substrate (Fig. 3A, e.g., the organic pattern 160 is in direct contact with the substrate 100). 

Regarding claim 4, Choi further discloses the display device of claim 2, wherein the organic pattern and the organic insulation layer are formed of a same material ([0085], [0091], [0104], e.g., the organic material layer 160 may be formed by using the same material as the organic encapsulation layer 420 and the organic encapsulation layer 420 and the organic insulation layer 730 are formed of a same organic material such as PET, PEN, and PI).     

Regarding claim 5, Choi further discloses the display device of claim 1, further comprising: a thin film transistor on the active area of the substrate (Fig. 3A; [0070], e.g., a TFT 210 on the display area DA); and a planarization layer on the thin film transistor ([0077], e.g., planarization layer 140 formed on the TFT 210), wherein the organic insulation material and the planarization layer are formed of a same material ([0077], [0091], [0104], e.g., the organic material layer 160, 730 and the planarization layer 140 are formed the same material). 

Regarding claim 6, Choi further discloses the display device of claim 5, wherein the organic insulation material comprises: an organic pattern (Fig. 3A; [0103]-[0104], e.g., the organic pattern 160) between the substrate (e.g., 100) and the touch routing line ([0069], e.g., the touch wire 720); and an organic insulation layer on the touch routing line ([0091], e.g., organic insulation layer 730).

Regarding claim 7, Choi further discloses the display device of claim 6, wherein the organic pattern is in direct contact with the substrate (Fig. 3A, e.g., the organic pattern 160 is in direct contact with the substrate 100). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HONG ZHOU/Primary Examiner, Art Unit 2623